DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 08/29/2022. Claims 1-20 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 08/29/2022 has been entered. Applicant’s amendments to the claims have overcome the objection to the claims set forth in the non-final Office action mailed 05/27/2022. Accordingly, this objection has been withdrawn.
Response to Arguments
Applicant’s arguments filed 08/29/2022 have been fully considered.
Regarding claim rejections under 35 U.S.C. 112(b):
	Applicant has argued that the claim rejections under 35 U.S.C. 112(b) should be withdrawn based on the amendments to the claims.
The examiner respectfully disagrees, because there are still antecedent basis issues, particularly with the “memory apparatus” of claim 1, the “position-determining apparatus” and “sensor apparatus” of claim 2, and the “section of road” of claims 7, 13, and 19. Further, as set forth in the previous Office action, it is unclear how road information about a section of road can be “composed of a memory apparatus” as described in claims 1, 9, and 15. For these reasons, the claim rejections under 35 U.S.C. 112(b) have been maintained.
Regarding claim rejections under 35 U.S.C. 101:
Applicant has argued that the claims should not be rejected under 35 U.S.C. 101 because “at least claims 1 and 9 are directed to a device and to a non-transitory computer program respectively, which no person of ordinary skill would reasonably consider a process that can be performed mentally.” Applicant has further argued that the limitations of the claims integrate the alleged abstract idea into the practical application of testing transportation vehicles.
The examiner respectfully disagrees, because the steps of the claims are carried out by a calculation unit, which is a generic computer component (in light ¶ 26 of the instant specification) that is simply employed as a tool for performing the abstract idea (see MPEP 2106.05(f)). Further, while the claims contain additional elements, these additional elements fail to integrate the abstract idea into a practical application. The claimed steps of retrieving/storing road information, loads expected for the vehicle, and a test state of the vehicle, and the step of retrieving the test state of the vehicle from the memory apparatus are considered insignificant extra-solution activity, as they simply amount to data gathering which is necessary for performing the abstract idea (see MPEP 2106.05(g)). Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to a mental process without significantly more.
Regarding claim rejections under 35 U.S.C. 103:
Applicant has argued that the claims should not be rejected under 35 U.S.C. 103 because “Wang merely teaches a system that chooses the most energy efficient route based on anticipated vehicle energy usage along a particular route” and “Kober simply mentions that a route can be selected for maximum component loading.” Applicant has argued that this is distinct from the claimed invention “in which a maximum load target of a totality of loads is to be achieved” with the invention reviewing “the utility value of possibilities in attaining the load target based on both the expected loads to be applied and those that have already been applied to meet the maximum test state.”
The examiner respectfully disagrees, because Wang col. 1 l. 66-col. 2 l. 35, col. 4 ll. 40-51, and col. 6 ll. 29-49 disclose “a system for determining a vehicle route optimized for fuel economy or energy efficiency,” where “energy-usage data is collected by performing off-board model simulations or vehicle tests to formulate look-up tables,” and “after the modified energy route has been calculated for all possible sub-routes, at operation 42, the algorithm searches through and compares all the possible energy calculations and identifies the route that consumes the minimum energy.” This disclosure teaches to optimize a parameter such as energy efficiency by referencing historical vehicle loading in look-up tables and by predicting future vehicle loading for all possible sub-routes; this teaches to “select the possibility of making a turn with the highest utility value to attain the load target value based on a totality of loads to be applied and other loads that have already been applied to achieve a maximum test state as efficiently as possible,” as recited in claim 1. Therefore, the rejections of the claims under 35 U.S.C. 103 are maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a memory apparatus with which road information, loads which are expected for the transportation vehicle, and a test state of the transportation vehicle are retrieved and stored… road information about this section of road composed of a memory apparatus and of loads which are applied to the transportation vehicle and sensed by a sensor apparatus and stored in the memory apparatus… storing the updated test state in the memory apparatus… road information and loads which are expected and are stored in the memory apparatus” (claim 1)
“a calculation unit configured to: link a position... retrieve the test state… calculate an updated test state… determine possibilities of making a turn… and select the possibility of making a turn with the highest utility value” (claim 1)
“a position-determining apparatus for determining a position of the transportation vehicle” (claim 2)
“a sensor apparatus for sensing loads which are applied to the transportation vehicle” (claim 2)
“an output unit for transmitting the selected possibility of making a turn to a driver of the transportation vehicle” (claim 2)
“road information about this section of road composed of a memory apparatus… storing the updated test state in the memory apparatus… road information and loads which are expected and are stored in the memory apparatus” (claim 9)
“the following operations are carried out by a calculation unit: linking a position… retrieving a test state… calculating an updated test state… determining possibilities of making a turn… and selecting the possibility of making a turn with the highest utility value” (claim 15)
“road information about this section of road composed of a memory apparatus… storing the updated test state in the memory apparatus… road information and loads which are expected and are stored in the memory apparatus” (claim 15)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶ 26: “Both the position of the transportation vehicle and the sensed loads can be received and processed as data from an independent position-determining apparatus or sensor apparatus. In this respect, the apparatus should be embodied with a suitable data interface which permits the acquired data to be transmitted to the calculation unit and permits further processing by the latter. Such a stand-alone device can be, for example, a GPS receiver which determines a position of the transportation vehicle in GPS coordinates, but also the position-determining apparatus of a cellphone which is carried along in the transportation vehicle and is designed to exchange data with the calculation unit. The calculation unit can, however, also be embodied itself with sensors and/or an internal position-determining apparatus which determines the position of the transportation vehicle so that the sensors acquire measured values, or the internal position-determining apparatus determines a position, which measured values or positions are further processed directly,” ¶ 28: “This memory apparatus can be part of the calculation unit or can be embodied separately and connected to the calculation unit,” ¶ 40: “This output unit can be implemented, for example, in a configuration similar to a known navigation system so that the driver can be guided along the further test route determined in this way, by arrows and/or marking of the optional possibility of making a turn on a map view and/or by announcements of the optional possibility of making a turn.”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
	Claim 1 includes two recitations of “a memory apparatus,” one in the second paragraph and one in the fourth paragraph. It is unclear whether these refer to the same memory apparatus or to different memory apparatuses. For examination purposes, the claim has been interpreted as if these recitations refer to the same memory apparatus. Clarification is required.
Regarding claims 1, 9, and 15:
Claims 1, 9, and 15 each recite limitations involving “linking a position, determined by a position-determining apparatus, of the transportation vehicle on a section of road, road information about this section of road composed of a memory apparatus and of loads which are applied to the transportation vehicle.” It is unclear how road information about a section of road can be “composed of a memory apparatus.” For examination purposes, the limitations have been interpreted as if they instead recited to “link a position, determined by a position-determining apparatus, of the transportation vehicle on a section of road, and road information about this section of road composed of loads which are applied to the transportation vehicle.” Clarification is required.
	Regarding claim 2:
Claim 2 includes recitations of “a position-determining apparatus” and “a sensor apparatus.” It is unclear whether the position-determining apparatus and sensor apparatus are the same as the position-determining apparatus and sensor apparatus recited in claim 1 or whether they are different from these apparatuses, leading to indefiniteness. For examination purposes, the limitations have been interpreted as if the recitations of “a position-determining apparatus” and “a sensor apparatus” refer to the same position-determining apparatus and sensor apparatus introduced in claim 1. Clarification is required.
	Regarding claims 7, 13, and 19:
Claims 7, 13, and 19 include recitations of “a section of road,” and it is unclear whether this section of road is the same as the section of road introduced in independent claims 1, 9, and 15, or whether these recitations refer to different sections of road, leading to indefiniteness. For examination purposes, the limitations have been interpreted as if each recitation of “a section of road” refers to the same section of road which was introduced in claims 1, 9 and 15. Clarification is required.
	Regarding claims 3-6, 8, 10-12, 14, 16-18, and 20:
Since the independent claims 1, 9, and 15 are rejected as being indefinite under 35 U.S.C. 112(b), claims 3-6, 8, 10-12, 14, 16-18, and 20 are also rejected under 35 U.S.C. 112(b), because of their dependency upon rejected claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1, 9 and 15:
Step 1: Claim 1 is directed toward a device for determining a further test run for a transportation vehicle for reaching a load target value during a test run based on loads which are applied to the transportation vehicle. Claim 9 is directed toward the corresponding non-transitory computer program product, and claim 15 is directed towards the corresponding method. Each of claims 1, 9, and 15 are directed to one of the four statutory categories.
Step 2A, prong 1: Claims 1, 9, and 15 recite the abstract concept of determining a further test run for a transportation vehicle for reaching a load target value during a test run based on loads which are applied to the transportation vehicle. This abstract idea is described at least in claims 1, 9, and 15 by the mental process steps of linking a position of the transportation vehicle on a section of road and road information about this section of road, determining a load characteristic value for this section of road, calculating an updated test state of the transportation vehicle, determining possibilities of making a turn at the end of the section of road and a utility value of each of the possibilities of making a turn, and selecting the possibility of making a turn with the highest utility value. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally linking the vehicle position and road information, determining the load characteristic value, calculating the updated vehicle test state, determining the possibilities of making a turn and the utility value for each possibility, and selecting the possibility of making a turn with the highest utility value. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 9, and 15, other than reciting “a calculation unit,” and “a computer processor,” nothing in the steps of linking the vehicle position and road information, determining the load characteristic value, calculating the updated vehicle test state, determining the possibilities of making a turn and the utility value for each possibility, and selecting the possibility of making a turn with the highest utility value precludes the idea from practically being performed in the human mind. For example, if not for the “calculation unit” and “computer processor” language, the claim encompasses a human mentally performing each of these steps with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a calculation unit which is a generic computer component (see instant specification ¶ 26) that is simply employed as a tool to perform the linking, determining, calculating, and selecting steps of the abstract idea (see MPEP 2106.05(f)). Claim 1 also recites that a memory apparatus is configured to retrieve and store road information, loads expected for the transportation vehicle, and a test state of the transportation vehicle, and that the calculation unit is further configured to retrieve the test state of the transportation vehicle from the memory apparatus. These steps are considered insignificant extra-solution activity, as they simply amount to data gathering necessary for performing the abstract idea and a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering/data output (see MPEP 2106.05(g)).
Claim 9 recites that “the computer-implemented instructions are performed on a computer processor to provide a calculation unit,” which is a generic computer component (see instant specification ¶ 26) that is simply employed as a tool to perform the linking, determining, calculating, and selecting steps of the abstract idea (see MPEP 2106.05(f)). Claim 9 also recites a step of retrieving a test state of the transportation vehicle from the memory apparatus. This step is considered insignificant extra-solution activity, as it simply amounts to data gathering necessary for performing the abstract idea. These additional steps amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering/data output (see MPEP 2106.05(g)).
Claim 15 recites a calculation unit which is a generic computer component (see instant specification ¶ 26) that is simply employed as a tool to perform the linking, determining, calculating, and selecting steps of the abstract idea (see MPEP 2106.05(f)). Claim 15 also recites that the calculation unit is configured to retrieve a test state of the transportation vehicle from the memory apparatus. This step is considered insignificant extra-solution activity, as it simply amounts to data gathering necessary for performing the abstract idea. These additional steps amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering/data output (see MPEP 2106.05(g)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 9, and 15 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 9, and 15 are not patent-eligible.
Regarding claims 2-8, 10-14, and 16-20:
Dependent claims 2-8, 10-14, and 16-20 only recite additional mental process steps (i.e., determining a position of the transportation vehicle, determining partial utility values for each possibility of making a turn, determining a utility value for each combination of the successive sections of road, and selecting the combination of the highest utility value with respect to reaching the load target value), recite limitations further defining the mental process, and recite further data gathering (i.e., sensing loads which are applied to the transportation vehicle) and data output (i.e., transmitting the selected possibility of making a turn to a driver of the transportation vehicle). These limitations are considered mental process steps and additional steps that amount to necessary data gathering and data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-8, 10-14, and 16-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 8,706,416 B2), hereinafter Wang, in view of Kober et al. (US 2004/0049339 A1), hereinafter Kober.
Regarding claim 1:
		Wang discloses the following limitations:
“A device for determining a further test run for a transportation vehicle for reaching a load target value during a test run based on loads which are applied to the transportation vehicle, the device comprising: a memory apparatus with which road information, loads which are expected for the transportation vehicle, and a test state of the transportation vehicle are retrieved and stored.” (See at least Wang col. 2 ll. 6-25 and col. 4 l. 52-col. 5 l. 16: “The controllers 12 also interface with a database 16 that stores roadway map, traffic and weather information for a given route.” Further, “for each route pattern, vehicle energy usage data is collected by driving the car through known-routes, or alternatively by performing off-board simulations. A route pattern is a set of road conditions (such as incline, curvature, and roadway condition), traffic conditions and weather information that can be used to classify the route-dependent factors on a roadway. This operation calculates and stores that average vehicle energy efficiency among a plurality of route-dependent parameters. After obtaining the vehicle efficiency data, look-up tables can be created and stored… The look-up tables can be stored locally within the on-board telematics device or stored remotely on a server.” The predicted “vehicle energy usage” reads on the claimed expected loads, and the data obtained from the performed simulations reads on the claimed test state.)
“and a calculation unit configured to: link a position, determined by a position-determining apparatus, of the transportation vehicle on a section of road, road information about this section of road composed of a memory apparatus and of loads which are applied to the transportation vehicle and sensed by a sensor apparatus and stored in the memory apparatus to determine a load characteristic value for this section of road.” (See at least Wang col. 2 l. 1- col. 3 l. 5: “Within a vehicle 8, a user inputs a destination address using the user-interface 10 which can either be a touch screen (display) 18 or a keyboard. The destination point is sent to one or more vehicle controllers to compute the route. The present position of the vehicle 8 may be used as an origin point. The controllers 12 may interface with the telematics computer in the vehicle 8 and a plurality of vehicle sensors 14 to receive vehicle data such as energy usage, temperature, vehicle weight and vehicle load.” The “road load, Pload,” can be calculated for the route using the equation reproduced below:

    PNG
    media_image1.png
    75
    523
    media_image1.png
    Greyscale

This “road load” for the route reads on the claimed “load characteristic value for this section of road.”)
“retrieve the test state of the transportation vehicle from the memory apparatus.” (See at least Wang col. 6 ll. 3-24: “Time-variant factors can change over time. They can also be unique to each individual driver. These include driving style, temperature, vehicle weight, accessory load, tire pressure, battery efficiency and state of charge (SOC)… The vehicle's weight is an example of a time-variant factor because although a vehicle generally has constant weight, the load distribution of the vehicle can change. This is especially true for fleet vehicles and trucks. Therefore, it can be important to calculate the vehicle's weight each time the algorithm is used. Tire pressure, battery efficiency and state of charge can also be calculated using vehicle sensors. At operation 28, the algorithm loads this data and then accesses the correct multi-dimensional look-up table based on the particular route-independent factor for a given vehicle.” These “time-variant factors” read on the claimed “test state” in light of ¶ 31 of the instant specification, which specifies that “The test state therefore represents the loads which have actually already been applied to the transportation vehicle. These loads may have been determined during the test run which is carried out at this time, but also by a test run which was carried out previously, that is to say earlier.”)
“calculate an updated test state of the transportation vehicle from the retrieved test state and the load characteristic value and storing the updated test state in the memory apparatus.” (See at least Wang col. 5 ll. 4-16 and col. 6 ll. 3-24: “Time-variant factors can change over time. They can also be unique to each individual driver. These include driving style, temperature, vehicle weight, accessory load, tire pressure, battery efficiency and state of charge (SOC)… The vehicle's weight is an example of a time-variant factor because although a vehicle generally has constant weight, the load distribution of the vehicle can change. This is especially true for fleet vehicles and trucks. Therefore, it can be important to calculate the vehicle's weight each time the algorithm is used.” Further, “At operation 19B, based on a set of training data collected at operation 19A, a number of multi-dimensional look-up tables can be created. The look-up tables contain various route-independent values that can be matched with the energy efficiency prediction for a plurality of route-dependent values. The look-up tables can be stored locally within the on-board telematics device or stored remotely on a server.” Any of the listed “time-variant factors” would read on the claimed “updated test state.”)
“determine possibilities of making a turn at the end of the section of road and a utility value of each of the possibilities of making a turn in respect of attaining the load target value based on the road information and loads which are expected and are stored in the memory apparatus for the transportation vehicle.” (See at least Wang col. 6 ll. 29-49: “At operation 34 based on the multi-dimensional look up table, energy usage for candidate sub-routes are calculated for each of the possible routes… after the modified energy route has been calculated for all possible sub-routes, at operation 42, the algorithm searches through and compares all the possible energy calculations and identifies the route that consumes the minimum energy.” The “candidate sub-routes” read on the claimed “possibilities of making a turn at the end of the section of road.” The energy usage for each candidate sub-route corresponds to the claimed “utility value,” and the minimum energy among all possible routes corresponds to the claimed “load target value.” The use of the “utility value” and the “load target value” as claimed is more explicitly taught by Kober, which will be demonstrated below.)
“and select the possibility of making a turn with the highest utility value to attain the load target value based on a totality of loads to be applied and other loads that have already been applied to achieve a maximum test state as efficiently as possible.” (See at least Wang col. 1 l. 66-col. 2 l. 35, col. 4 ll. 40-51, and col. 6 ll. 29-49: “FIG. 1 is a schematic block diagram of a system for determining a vehicle route optimized for fuel economy or energy efficiency… It may also be possible to optimize based on energy usage or fuel consumption.” Further, “energy-usage data is collected by performing off-board model simulations or vehicle tests to formulate look-up tables,” and “after the modified energy route has been calculated for all possible sub-routes, at operation 42, the algorithm searches through and compares all the possible energy calculations and identifies the route that consumes the minimum energy.” This teaches to optimize a parameter such as energy efficiency by referencing historical vehicle loading in look-up tables and by predicting future vehicle loading for all possible sub-routes. Choosing “the route that consumes the minimum energy” suggests to “select the possibility of making a turn with the highest utility value.” However, this limitation is more explicitly taught by Kober, as demonstrated below.)
While Wang suggests considering “a utility value of each of the possibilities of making a turn in respect of attaining the load target value,” this limitation is more explicitly taught by Kober. (See at least Kober ¶¶ 8-10 and 81: “the route selection assistance system is part of a navigation system that accesses the assistance system to select, from among a plurality of alternatively possible routes; an optimal route between the prescribed starting and target points. The selected route is then used for the further navigation. In addition to known prescribed criteria, such as for example, low consumption, the fastest possible connection or shortest distance between starting and target points, the selection can also be a function of the stipulation of macroscopic route features… Specific macroscopic route feature intervals may be prescribed for test drives when testing a vehicle, for example, in order to maximize the component loading on the basis of the route guidance or in order to find a new route with equivalent loading. A search is then made within the detected routes for partial routes whose macroscopic route features lie within the prescribed interval boundaries.” Further, “Routes with similar macroscopic route features are sought by comparing the macroscopic route features specified in the form of indexes. The routes which come closest to the desired criteria, are output as recommended routes.” Each index which is compared to the “prescribed interval boundaries” reads on the claimed “utility value,” and the maximized “component loading” reads on the claimed “load target value.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang by optimizing the route based on a load target value as taught by Kober, because the route features have a significant impact on the vehicle loading; for example, “Upgrades load the entire drive train from the radiator up to the lateral wheel shafts, and influence the consumption considerably. It is chiefly the brakes which are loaded in the case of downgrades.” (See at least Kober ¶¶ 10 and 34.)
	Regarding claim 2:
Wang in combination with Kober discloses the “device of claim 1,” and Wang further discloses the device “further comprising a position-determining apparatus for determining a position of the transportation vehicle and/or a sensor apparatus for sensing loads which are applied to the transportation vehicle and/or an output unit for transmitting the selected possibility of making a turn to a driver of the transportation vehicle.” (See at least Wang col. 2 ll. 1-25: “The controllers 12 may interface with the telematics computer in the vehicle 8 and a plurality of vehicle sensors 14 to receive vehicle data such as energy usage, temperature, vehicle weight and vehicle load.” This plurality of vehicle sensors 14 corresponds to the claimed “sensor apparatus.”)
Note that under the broadest reasonable interpretation (BRI) of claim 2, consistent with the specification, the device “comprising a position-determining apparatus for determining a position of the transportation vehicle and/or a sensor apparatus for sensing loads which are applied to the transportation vehicle and/or an output unit for transmitting the selected possibility of making a turn to a driver of the transportation vehicle” is treated as an alternative limitation. The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “sensor apparatus for sensing loads which are applied to the transportation vehicle” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 3:
Wang in combination with Kober the “device of claim 1,” and Wang further discloses “wherein the memory apparatus is formed with a database for storing road information and/or another database for storing load characteristic values.” (See at least Wang col. 2 ll. 1-25: “The controllers 12 also interface with a database 16 that stores roadway map, traffic and weather information for a given route.” This database 16 corresponds to the claimed “database for storing road information.”)
Note that under the BRI of claim 3, consistent with the specification, the memory apparatus being “formed with a database for storing road information and/or a database for storing load characteristic values” is treated as an alternative limitation. The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “database for storing road information” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 4:
Wang in combination with Kober the “device of claim 1,” and Kober further discloses “wherein the possibility of making a turn with the highest utility value is output on an output unit to a driver of the transportation vehicle.” (See at least Kober ¶ 81: “The routes which come closest to the desired criteria, are output as recommended routes.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang by outputting the recommended route to the user as taught by Kober, because “it is possible, for example, for a motorcycle rider to wish to find a route with a specific horizontal line trace--with many curves--or a combination driver (vehicle with trailer) may prefer a specific horizontal and vertical line trace (few curves and few changes in incline). In addition, the method according to the invention can be used to select test routes for vehicle testing by prescribing specific macroscopic route features for a test drive.” (See at least Kober ¶ 80.)
	Regarding claim 5:
Wang in combination with Kober the “device of claim 1,” and Wang further discloses “wherein the determined load characteristic value of the section of road is stored in the memory apparatus.” (See at least Wang col. 2 l. 51-col. 3 l. 30 and col. 5 ll. 4-16: A value of Pload is determined for the vehicle route, where “Pload is the road load profile. The vehicle speed profile is the amount of energy expended while driving at a particular speed. The road load profile is the amount of power required to accelerate the vehicle.” Further, “At operation 19B, based on a set of training data collected at operation 19A, a number of multi-dimensional look-up tables can be created. The look-up tables contain various route-independent values that can be matched with the energy efficiency prediction for a plurality of route-dependent values. The look-up tables can be stored locally within the on-board telematics device or stored remotely on a server.”)
	Regarding claim 6:
Wang in combination with Kober the “device of claim 1,” and Wang further discloses “wherein the loads expected for the transportation vehicle are determined by earlier test runs.” (See at least Wang col. 5 ll. 4-16: “At operation 19A, many vehicles are tested to collect training data. At operation 19B, based on a set of training data collected at operation 19A, a number of multi-dimensional look-up tables can be created. The look-up tables contain various route-independent values that can be matched with the energy efficiency prediction for a plurality of route-dependent values. The look-up tables can be stored locally within the on-board telematics device or stored remotely on a server. After retrieving route-independent information, appropriate look-up table(s) may be downloaded. These look-up tables may contain estimates of route-dependent parameters along with correlated possible energy usage predictions for each type of route-independent vehicle information.”)
	Regarding claim 7:
Wang in combination with Kober the “device of claim 1,” and Wang further discloses “wherein the road information contains characteristic information of a section of road.” (See at least Wang col. 4 l. 52-col. 5 l. 3: “A route pattern is a set of road conditions (such as incline, curvature, and roadway condition), traffic conditions and weather information that can be used to classify the route-dependent factors on a roadway. This operation calculates and stores that average vehicle energy efficiency among a plurality of route-dependent parameters. After obtaining the vehicle efficiency data, look-up tables can be created and stored.”)
	Regarding claim 8:
Wang in combination with Kober the “device of claim 1,” and Wang further discloses “wherein a partial utility value is determined for each possibility of making a turn of n successive sections of road, and a utility value is determined therefrom for each combination of the n successive sections of road, and the combination of the highest utility value with respect to reaching the load target value is selected.” (See at least Wang col. 3 l. 64-col. 4 l. 16 and col. 6 ll. 29-49: “As Equation 8 [reproduced below] shows, the total energy used in a sub-route is a function of the vehicle efficiency, grade, road surface condition, velocity, vehicle controllers, driver, and the environment.”

    PNG
    media_image2.png
    96
    550
    media_image2.png
    Greyscale

Then, “after the modified energy route has been calculated for all possible sub-routes, at operation 42, the algorithm searches through and compares all the possible energy calculations and identifies the route that consumes the minimum energy.” The calculated value of Esub-routei for each sub-route reads on the claimed “partial utility value,” and the “minimum energy” reads on the claimed “highest utility value.”)
	Regarding claim 9:
Wang discloses “A non-transitory computer program product including computer-implemented instructions for carrying out a method.” (See at least Wang col. 8 ll. 44-62: “Similarly, the processes, methods, or algorithms can be stored as data and instructions executable by a controller or computer.”)
The remaining limitations of claim 9 are rejected under the same rationale, mutatis mutandis, as applied to claim 1 above.
	Regarding claims 10-14:
Claims 10-14 are rejected under the same rationale, mutatis mutandis, as applied to claims 4-8 above, respectively.
Regarding claims 15-20:
Claims 15-20 are rejected under the same rationale, mutatis mutandis, as applied to claims 1 and 4-8 above, respectively.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        



/M.R.H./Examiner, Art Unit 3662